                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 19-42479-BDL
Celeste Star Bryant                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-3                  User: admin                        Page 1 of 2                          Date Rcvd: Jul 31, 2019
                                      Form ID: 309A                      Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 02, 2019.
db             +Celeste Star Bryant,    25103 Ash Pl.,    Ocean Park, WA 98640-4105
956672178      +ALAN SMITH,    DYNAMIC COLLECTORS ASSIGNEE,     790 S. MARKET BLVD,     Chehalis, WA 98532-3420
956672179      +ASCEDIUM,    2501 INTERNATIONAL LN,    Madison, WI 53704-3180
956672182      +CMRE Financial Services Inc,     3075 E Imperial Hwy Ste 200,    Brea, CA 92821-6753
956672183      +Columbia Memorial Hospital,     2111 Exchange St,    Astoria, OR 97103-3329
956672184      +Commonwealth Fin Sys,     245 Main St,   Scranton, PA 18519-1641
956672186      +DISCOVERY COAST EMERGENCY,     174 FIRST AVE,   Ilwaco, WA 98624-9137
956672188      +Equifax,    PO BOX 30272,    Tampa, FL 33630-3272
956672190      +Experian,    Profile Maintenance,    PO BOX 9558,    Allen, TX 75013-9558
956672194      +MIRIEL SILVA,    29007 N ST,    Ocean Park, WA 98640-4866
956672195      +Ocean Beach Hospital,     174 FIRST AVE NORTH,    Ilwaco, WA 98624-9137
956672196      +Ocean Beach Medical Clinic,     176 1st Ave N/PO Box N,    Ilwaco, WA 98624-0319
956672197      +Pacific County District Court,     South Division PCDC,    802 Pacific Ave S,
                 Long Beach, WA 98631-3541
956672200      +ST JOHNS EMERGENCY PHYSICIANS,     PO BOX 101519,    Pasadena, CA 91189-0009

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: stopdebt@gmail.com Aug 01 2019 01:57:18       Susan H. Seelye,    Brown & Seelye PLLC,
                 744 S Fawcett Ave,   Tacoma, WA 98402
tr             +EDI: BDATHACKER.COM Aug 01 2019 05:48:00      Don Thacker,    PO Box 118,
                 La Center, WA 98629-0118
smg             EDI: WADEPREV.COM Aug 01 2019 05:49:00      State of Washington,    Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
ust            +E-mail/Text: USTPREGION18.SE.ECF@USDOJ.GOV Aug 01 2019 01:57:39       United States Trustee,
                 700 Stewart St Ste 5103,    Seattle, WA 98101-4438
956672180      +E-mail/Text: dl-csgbankruptcy@charter.com Aug 01 2019 01:58:31       CHARTER COMMUNICATIONS,
                 PO BOX 60188,   Los Angeles, CA 90060-0188
956672181      +Fax: 602-659-2196 Aug 01 2019 07:07:15      Chexsystems,    Attn: Customer Relations,
                 7805 Hudson Rd Ste 100,    Saint Paul, MN 55125-1703
956672185      +E-mail/Text: DCTCOURT@CO.COWLITZ.WA.US Aug 01 2019 01:57:40       Cowlitz County District Court,
                 312 SW First Ave Room 207,    Kelso, WA 98626-1797
956672187      +E-mail/Text: DCISERVE2@QWESTOFFICE.NET Aug 01 2019 01:58:26       Dynamic Collectors Inc,
                 790 S Market Blvd,   Chehalis, WA 98532-3420
956672189      +E-mail/Text: bknotice@ercbpo.com Aug 01 2019 01:57:52       ERC,   PO BOX 23870,
                 Jacksonville, FL 32241-3870
956672191      +E-mail/Text: fairwaycollections@yahoo.com Aug 01 2019 01:58:24       Fairway Collections,
                 1126 S Gold St #101,    Centralia, WA 98531-3768
956672192      +E-mail/Text: lnormandin@co.pacific.wa.us Aug 01 2019 01:58:27       ILWACO MUNICIPAL COURT,
                 7013 SANDRIDGE RD,   Long Beach, WA 98631-4703
956672193      +EDI: IRS.COM Aug 01 2019 05:48:00      Internal Revenue Service,    PO BOX 7346,
                 Philadelphia, PA 19101-7346
956672198      +E-mail/Text: dee@pendrickcp.com Aug 01 2019 01:58:06       Pendrick Capital Partners,
                 4 Glens Falls Technical Park,    Glens Falls, NY 12801-3861
956672199      +E-mail/Text: bknotices@professionalcredit.com Aug 01 2019 01:58:04        Professional Credit Serv,
                 400 International Way,    Springfield, OR 97477-7004
956672201       E-mail/Text: DASPUBREC@transunion.com Aug 01 2019 01:57:27       Transunion,    555 West Adams St,
                 Chicago, IL 60611
                                                                                               TOTAL: 15

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 02, 2019                                             Signature: /s/Joseph Speetjens
District/off: 0981-3          User: admin                 Page 2 of 2                  Date Rcvd: Jul 31, 2019
                              Form ID: 309A               Total Noticed: 29

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 31, 2019 at the address(es) listed below:
              Don Thacker     dat7law@gmail.com, WA32@ecfcbis.com
              Susan H. Seelye    on behalf of Debtor Celeste Star Bryant stopdebt@gmail.com,
               ignbands@gmail.com;browner80299@notify.bestcase.com
              United States Trustee    USTPRegion18.SE.ECF@usdoj.gov
                                                                                             TOTAL: 3
Information to identify the case:

Debtor 1:
                      Celeste Star Bryant                                          Social Security number or ITIN:   xxx−xx−5600
                                                                                   EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                          Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Western District of Washington              Date case filed for chapter:        7     7/31/19

Case number:           19−42479−BDL

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                               12/2017

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                        About Debtor 2:

 1.       Debtor's full name                     Celeste Star Bryant

 2.       All other names used in the aka Celeste Star Akers
          last 8 years

 3.     Address                                  25103 Ash Pl.
                                                 Ocean Park, WA 98640

 4.     Debtor's attorney                        Susan H. Seelye                                        Contact phone 253−573−1958
                                                 Brown & Seelye PLLC
        Name and address                         744 S Fawcett Ave                                      Email: stopdebt@gmail.com
                                                 Tacoma, WA 98402

 5.     Bankruptcy trustee                       Don Thacker                                            Contact phone 360 841 7093
                                                 PO Box 118
        Name and address                         La Center, WA 98629

 6.      Bankruptcy clerk's office                           1717 Pacific Avenue               Hours open 8:30 am − 4:30 pm Monday − Friday
                                                             Suite 2100                        Contact phone 253−882−3900
         Documents in this case may be filed at this         Tacoma, WA 98402                  Date: 7/31/19
         address. You may inspect all records filed in
         this case at this office or online at
         www.pacer.gov.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Celeste Star Bryant                                                                                            Case number 19−42479−BDL

7. Meeting of creditors                       September 4, 2019 at 09:00 AM                                    Location:

    Debtors must attend the meeting to be     The meeting may be continued or adjourned to a           Vancouver Federal Building, 500
    questioned under oath. In a joint case,   later date. If so, the date will be on the court docket. West 12th, Second Floor,
    both spouses must attend. Creditors
    may attend, but are not required to do                                                             Vancouver, WA 98660
    so.


8. Presumption of abuse                       The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                  File by the deadline to object to discharge or to                Filing deadline: 11/4/19
                                              challenge whether certain debts are
    The bankruptcy clerk's office must        dischargeable:
    receive these documents and any
    required filing fee by the following
    deadlines.                                You must file a complaint:
                                              • if you assert that the debtor is not entitled to
                                                receive a discharge of any debts under any of the
                                                subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                or
                                              • if you want to have a debt excepted from discharge
                                                under 11 U.S.C § 523(a)(2), (4), or (6).
                                              You must file a motion:
                                              • if you assert that the discharge should be denied
                                                under § 727(a)(8) or (9).


                                              Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                              The law permits debtors to keep certain property as exempt. If   conclusion of the meeting of creditors
                                              you believe that the law does not authorize an exemption
                                              claimed, you may file an objection.


10. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof
                                              of claim now. If it later appears that assets are available to pay creditors, the clerk will
    Please do not file a proof of claim       send you another notice telling you that you may file a proof of claim and stating the
    unless you receive a notice to do so.     deadline.
                                              If your claim is secured by a security interest in the debtor's principal residence, see Fed.
                                              R. Bankr. P. 3002(c)(7) for claim filing deadlines.

11. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                                   asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                              United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                              be sold and distributed to creditors. Debtors must file a list of property claimed as exempt.
                                              You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                              believe that the law does not authorize an exemption that the debtors claim, you may file
                                              an objection. The bankruptcy clerk's office must receive the objection by the deadline to
                                              object to exemptions in line 9.

Notice of Potential Dismissal
If the debtor fails to file required schedules, statements or lists within 15 days from the date the petition is filed, or object to
dismissal of the case indicating why dismissal is not appropriate, the case may be dismissed without further notice. If the
Debtor(s) fails to appear at the meeting of creditors, the U.S. Trustee may apply for an order of dismissal without further notice.
Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov OR (2) Debtors can register for DeBN
by filing local form DeBN Request Form with the Clerk of Court. Both options are FREE and allow the clerk to quickly send you
court−issued notices and orders by email.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 2
